Citation Nr: 1447657	
Decision Date: 10/27/14    Archive Date: 11/05/14

DOCKET NO.  14-15 226A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Dallas, Texas


THE ISSUE

Entitlement to an annual clothing allowance for the year 2014.

(The issue of entitlement to service connection for residuals of a right fifth finger injury are the subject of a separate decision.)  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The Veteran had active service from May 21, 1987 to August 28, 1987 and from September 27, 1990 to May 19, 1991.

This appeal arises from a March 2014 determination of the VA North Texas Health Care System in Dallas, Texas that denied eligibility for an annual clothing allowance for 2014. 

The appellant was afforded a videoconference hearing at the RO in June 2014 before the undersigned sitting at Washington, DC.  The transcript is of record.

Following review of the record, the appeal is REMANDED to the RO.  VA will notify the appellant if further action is required.


REMAND

The record reflects that the Veteran service-connected disorders include lumbosacral strain with left L5-S1 radiculopathy, rated 60 percent disabling, and left knee chondromalacia and right knee degenerative joint disease, each rated 10 percent disabling.  VA outpatient treatment records reflect that most recently in 2011, the Veteran was fitted with and issued bilateral knee braces with hinges and a lumbar elastic brace.  There are no subsequent records that pertain to prescription of orthopedic devices.  

During his June 2014 hearing, the appellant testified that a hard plastic plate in the back brace tended to rip his shirts and expand his undergarments.  He stated that both of his knee braces and the back brace damaged his clothing.

Under  38 U.S.C.A. § 1162 an annual clothing allowance as specified in is payable when the Chief Medical Director or designee certifies that because of a service-connected disability, a prosthetic or orthopedic appliance is worn or used which tends to wear or tear the veteran's clothing, or that because of use of a physician prescribed medication for a skin condition which is due to a service-connected disability, there is irreparable damage to the veteran's outer garments.  38 C.F.R. § 3.810(a)(2) (2014). 

As noted above, the Veteran utilizes orthopedic appliances due to a back and knee disabilities.  The next step in establishing the claim is to demonstrate by competent medical evidence that the orthopedic appliances tend to wear or tear the clothing.  As such, the Board will forward this matter to the Chief Medical Director, or appointed designee, to resolve this matter.

Accordingly, the case is REMANDED for the following actions:

1.  The VA North Texas Health Care System should retrieve all VA records pertaining to orthotic/prosthesis issuance/repair from 2012 through 2014.  If the VA North Texas Health Care System cannot locate such records, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The VA North Texas Health Care System must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.
 
2.  The Chief Medical Director of the VA North Texas Health Care System or his/her designee should then conduct an appropriate examination to determine whether the back and knee braces the Veteran utilizes for treatment of service-connected lumbar and bilateral knee disabilities tend to cause wear or tear of the Veteran's clothing.

3.  After taking any further development deemed appropriate, re-adjudicate the issue on appeal.  If the benefit sought is not granted, provide the appellant and his representative a supplemental statement of the case and afford an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2014).

